 Case 2:16-cv-01206-JCM-EJY Document 308
                                     309 Filed 10/29/20
                                               10/30/20 Page 1 of 5




 1   SAO
     TRACY A. EGLET, ESQ.
 2   Nevada Bar No.: 6419
     JAMES A. TRUMMELL, ESQ.
 3   Nevada Bar No.: 14127
 4   BRITTNEY R. GLOVER, ESQ.
     Nevada Bar No.: 15412
 5   EGLET ADAMS
     400 South 7th Street, 4th Floor
 6   Las Vegas, Nevada 89101
     Email: eservice@egletlaw.com
 7   Tel.: (702) 450-5400
     Fax: (702) 450-5451
 8   Attorneys for Plaintiffs
 9   Jennifer Wyman, Bear Wyman,
     and the Estate of Charles Wyman
10
                              UNITED STATES DISTRICT COURT
11
12                                     DISTRICT OF NEVADA

13   WESCO INSURANCE COMPANY, as subrogee Case No. 2:16-cv-01206-JCM-EJY
     of its insured, NICKELS AND DIMES
14
     INCORPORATED,
15
            Plaintiff,
16                                                  STIPULATION AND ORDER FOR
     vs.                                             EXTENSION OF TIME TO FILE
17
                                                    PLAINTIFFS’ REPLIES TO THEIR
18   SMART INDUSTRIES CORPORATION d/b/a              MOTIONS IN LIMINE NOS. 5, 6,
     SMART INDUSTRIES CORP, MFG, an Iowa                 AND 7 (First Request)
19   corporation,
20
            Defendants.
21
22   JENNIFER WYMAN, individually; BEAR CONSOLIDATED WITH
23   WYMAN, a minor, by and through his natural Case No. 2:16-cv-02378-JCM-CWH
     parent    JENNIFER        WYMAN;     JENNIFER
24   WYMAN and VIVIAN SOOF, as Joint Special
     Administrators of the ESTATE OF CHARLES
25
     WYMAN; and SARA RODRIGUEZ, natural
26   parent and guardian ad litem of JACOB WYMAN,

27          Plaintiffs,
28
 Case 2:16-cv-01206-JCM-EJY Document 308
                                     309 Filed 10/29/20
                                               10/30/20 Page 2 of 5




     vs.
 1
 2
     SMART INDUSTRIES CORPORATION, d/b/a
 3   SMART INDUSTRIES CORP., MFG, an Iowa
     corporation, HI-TECH SECURITY INC., a Nevada
 4
     corporation;      WILLIAM       ROSEBERRY;
 5   BOULEVARD VENTURES, LLC, a Nevada
     corporation; DOES I thought V; DOES 1 thought
 6   10; BUSINESS ENTITIES I through V; and ROE
 7   CORPORATIONS 11 through 20, inclusive,

 8           Defendants.
 9
10   HI-TECH SECURITY, INC; and WILLIAM
     ROSEBERRY,
11
             Third-Party Plaintiffs,
12
13   vs.

14   NICKELS AND DIMES INCORPORATED,
15
             Third-Party Defendant.
16
17          On October 1, 2020, Wyman Plaintiffs filed their Motion in Limine No. 5 to Preclude
18   Any Argument that the Subject Arcade Machine Defect Did Not Exist When it Left Smart
19   Industries Corporation’s Possession (ECF No. 288) and Motion in Limine No. 6 to Exclude
20   Argument or Reference that the Junction Box, Receptable, and Other Component Parts
21   Contained Therein Were Repaired and/or Replaced as Such Argument Lacks Foundation (ECF
22   No. 289). On October 6, 2020, Wyman Plaintiffs filed their Motion in Limine No. 7 to Exclude
23   Charles Wyman’s Toxicology Report and Any Argument or Reference to his Alleged Drug Use
24   (ECF No. 294). On October 15, 2020 and October 20, 2020, Defendant Smart Industries
25   Corporation filed two separate Stipulation and Orders for an Extension of Time to file its
26   Oppositions to Plaintiffs’ Motions in Limine until October 22, 2020 (ECF Nos. 299 and 301).
27   On October 22, 2020, Defendant Smart Industries Corporation filed its Oppositions to Plaintiffs’
28

                                                    2
 Case 2:16-cv-01206-JCM-EJY Document 308
                                     309 Filed 10/29/20
                                               10/30/20 Page 3 of 5




 1   Motions in Limine (ECF Nos. 303, 305, and 306). Wyman Plaintiffs’ Replies to Defendant Smart
 2   Industries Corporation’s Oppositions to Wyman Plaintiffs’ Motions in Limine are currently due
 3   October 29, 2020. Wyman Plaintiffs have requested a one-week extension of time to file their
 4   Replies in Support of their Motions in Limine. Defendant Smart has agreed to Wyman Plaintiffs’
 5   request, which would make the replies due on November 5, 2020.
 6          This Stipulation is submitted in good faith and is not interposed for purposes of delay.
 7   Due to unexpected delays and having not received Defendant Smart’s Oppositions until October
 8   22, 2020, with this Court’s approval, the parties hereby agree that that the deadline for Wyman
 9   Plaintiffs to file the above-mentioned briefs, shall be extended by one week, or such other time
10   as deemed appropriate by the Court. As such, the deadline for filing said briefs shall be
11   November 5, 2020.
12     Respectfully submitted by:                         Approved as to Form and Content by:
13
       DATED this 29th day of October, 2020.              DATED this 29th day of October, 2020.
14
       /s/ Tracy A. Eglet, Esq. ________        .         /s/ Joseph R. Meservy, Esq._          .
15     TRACY A. EGLET, ESQ.                               DAVID BARRON, ESQ.
       Nevada Bar No. 6419                                Nevada Bar No. 142
16                                                        WILLIAM H. PRUITT, ESQ.
       JAMES A. TRUMMELL, ESQ.
                                                          Nevada Bar No. 6783
17     Nevada Bar No. 14127                               JOSEPH R. MESERVY, ESQ.
       BRITTNEY R. GLOVER, ESQ.                           Nevada Bar No. 14088
18     Nevada Bar No. 15412                               BARRON & PRUITT, LLP
19     EGLET ADAMS                                        3890 West Ann Road
       400 South Seventh Street, Suite 400                North Las Vegas, Nevada 89031
20     Las Vegas, Nevada 89101                            Attorneys for Defendant
       Attorneys for Plaintiffs                           Smart Industries Corporation
21
22                                                  ORDER

23          Based upon the Stipulation of the parties hereto, and for good cause, IT IS HEREBY

24   ORDERED, that the Stipulation to Extend hereinabove is hereby Granted.
                   October
            DATED this      30,of2020.
                       ___ day    October, 2020.
25
26
                                          _____________________________________
27                                        UNITED STATES DISTRICT JUDGE
28

                                                      3
            Case 2:16-cv-01206-JCM-EJY Document 308
                                                309 Filed 10/29/20
                                                          10/30/20 Page 4 of 5


From:                 Joseph R. Meservy
To:                   Brittney Glover
Cc:                   MaryAnn Dillard; James Trummell; Kiera Buckley
Subject:              RE: Wyman, et. al. v Smart Industries - Extension to File Replies
Date:                 Thursday, October 29, 2020 9:21:47 AM
Attachments:          image001 png
                      image003.png
                      image004.png
                      image005.png
                      image006.png
                      image007.png


You are welcome. Thanks for the edit, you may affix my e-signature.

Sincerely,
Joseph R. Meservy, Esq.




This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the intended recipient or the law firm of Barron & Pruitt, LLP. If you are not the intended recipient, any
disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is strictly prohibited. If you have received this transmission in error, please contact us immediately by e-
mail by hitting reply or telephone (702) 870-3940 and promptly destroy the original transmission and its attachments.


From: Brittney Glover [mailto:bglover@egletlaw.com]
Sent: Thursday, October 29, 2020 6:00 AM
To: Joseph R. Meservy <jmeservy@lvnvlaw.com>
Cc: MaryAnn Dillard <MDillard@lvnvlaw.com>; James Trummell <jtrummell@egletlaw.com>; Kiera Buckley <kbuckley@egletlaw.com>
Subject: RE: Wyman, et. al. v Smart Industries - Extension to File Replies

Joseph,

Your requested change has been made.

Thank you,
Brittney


From: Joseph R. Meservy <jmeservy@lvnvlaw.com>
Sent: Wednesday, October 28, 2020 5:49 PM
To: Brittney Glover <bglover@egletlaw com>
Cc: MaryAnn Dillard <MDillard@lvnvlaw.com>; James Trummell <jtrummell@egletlaw.com>; Kiera Buckley <kbuckley@egletlaw.com>
Subject: RE: Wyman, et. al. v Smart Industries - Extension to File Replies

Hi Brittney:




With that change you may affix my e-signature.

Sincerely,
Joseph R. Meservy, Esq.




This transmission and any attached files are privileged, confidential or otherwise the exclusive property of the intended recipient or the law firm of Barron & Pruitt, LLP. If you are not the intended recipient, any
disclosure, copying, distribution or use of any of the information contained in or attached to this transmission is strictly prohibited. If you have received this transmission in error, please contact us immediately by e-
mail by hitting reply or telephone (702) 870-3940 and promptly destroy the original transmission and its attachments.


From: Brittney Glover [mailto:bglover@egletlaw.com]
Sent: Wednesday, October 28, 2020 3 04 PM
To: Joseph R. Meservy <jmeservy@lvnvlaw.com>
Cc: MaryAnn Dillard <MDillard@lvnvlaw.com>; James Trummell <jtrummell@egletlaw.com>; Kiera Buckley <kbuckley@egletlaw.com>
Subject: Wyman, et. al. v Smart Industries - Extension to File Replies

Hi Counsel,




Thank you,




                                                                                             Brittney R. Glover, Esq.
                                                                                             p: (702) 450-5400
                                                                                             w: www.egletlaw.com
        Case 2:16-cv-01206-JCM-EJY Document 308
                                            309 Filed 10/29/20
                                                      10/30/20 Page 5 of 5




                                                           a: 400 South 7th Street, Suite #400 Las Vegas, NV 89101




This transmission (including any attachments) may contain confidential information, privileged material (including material protected by the
solicitor-client or other applicable privileges), or constitute non-public information. Any use of this information by anyone other than the
intended recipient is prohibited. If you have received this transmission in error, please immediately reply to the sender and delete this
information from your system. Use, dissemination, distribution, or reproduction of this transmission by unintended recipients is not authorized
and may be unlawful.
